Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 19, 37, 45, 50, 51, 69, 87, 95, 100, are rejected under 35 U.S.C. 103 as being unpatentable over Stefanopoulou et al. (WO2017087807 was published 5/26/17 which is prior to 5/11/18) in view of Anna et al. (US20160064972)
2.	Regarding claim 1, Stefanopoulou teaches an electrical device (abstract) comprising: a battery cell; a pressure sensor for measuring swelling forces of the battery cell, the pressure sensor converting levels of pressure into electrical signals, each electrical signal having a value corresponding to one of the levels of pressure, each of the levels of pressure corresponding to a swelling force of the battery cell sensed by the pressure sensor; and a battery management system including a controller in electrical communication with the pressure sensor (abstract), the controller being configured to execute a program stored in the controller to (abstract): 

(i) determine a reference swelling force corresponding to a reference electrical signal received from the pressure sensor at a reference time, (ii) determine a second swelling force corresponding to a second electrical signal received from the pressure sensor at a second time, the second time being later than the reference time (measuring a force indicative of swelling within a reference battery over a time period of charge [0036] obviously implies that there will be at least two different recorded times of swelling force corresponding to two electrical signals) and 
pre-failure warning of abnormalities [0037] (reads on determine whether a risk of internal short circuit of the battery cell exists by comparing a reference level of the reference electrical signal and a signal representative of the second electrical signal).
 
3. 	Regarding claims 19, 51 and 69, Stefanopoulou teaches the controller being configured to execute a program stored in the controller (abstract) to: (i) receive the electrical signals from the pressure sensor,

 (ii) compare a swelling force corresponding to each electrical signal received from the pressure sensor to a characteristic curve of measured or model predicted swelling forces of a reference battery cell of equal capacity and chemistry to the battery cell [0040], the measured or model predicted swelling forces ranging from a first swelling force whenever the reference battery cell is at a first state of charge (33% SOC) to a second swelling force whenever the reference battery cell is at a second state of charge (50% SOC) (Fig. 2), and 

(iii) pre-failure warning of abnormalities [0037] (reads on determine a risk of internal short circuit of the battery cell based on the comparison of each electrical signal received from the pressure sensor to the characteristic curve).

 (iii) determine whether gas generation by the battery cell exists by comparing a reference level of the reference electrical signal and a signal representative of the second electrical signal (Stefanopoulou teaches swelling force (abstract) which means gas is generated inside the battery 10 due to an electrical and chemical reaction to increase internal pressure of the battery, leading to a swelling phenomenon of the battery).


4. 	Regarding claims 37, 45, 50, 87, 95, 100, Stefanopoulou teaches a method for determining whether a risk of internal short circuit of a battery cell exists (by pre-failure warning of abnormalities [0037]), and a method for detecting gas generation by a battery cell (Stefanopoulou teaches swelling force (abstract) which means gas is generated inside the battery 10 due to an electrical and chemical reaction to increase internal pressure of the battery, leading to a swelling phenomenon of the battery), the method comprising:
the method comprising: (a) using a pressure sensor to measure a reference level of pressure of the battery cell at a reference time, the pressure sensor converting the reference level of pressure into a reference electrical signal corresponding to a reference swelling force; (b) using the pressure sensor to measure a second level of pressure of the battery cell at a second time, the pressure sensor converting the second level of pressure into a second electrical signal corresponding to a second swelling force, the second time being later than the reference time; (measuring a force indicative of swelling within a reference battery over a time period of charge [0036] obviously implies that there will be at least two different recorded times of swelling force corresponding to two electrical signals)

(c) comparing a reference level of the reference electrical signal and a signal representative of the second electrical signal; and (d) when the signal representative of the second electrical signal exceeds the reference level of the reference electrical signal by a threshold amount, determining that a risk of internal short circuit of the battery cell exists (by pre-failure warning of abnormalities [0037]).

the measured or model predicted swelling forces ranging from a first swelling force whenever the reference battery cell is at a first state of charge (33% SOC) to a second swelling force whenever the reference battery cell is at a second state of charge (50% SOC) (Fig. 2).

Stefanopoulou is silent about specific steps recited in instant claims. 

Anna teaches electrical device including a battery pack, a pressure sensor for measuring a volume change of the battery pack, and a battery management system (abstract). The battery management system includes a controller in electrical communication with the pressure sensor, the controller being configured to execute a program stored in the controller to determine a state of charge percentage of the battery pack based on a pressure reading from the pressure sensor (abstract) for the benefit of utilizing bulk force measurements to improve the quality of state of charge estimates for lithium-ion cells (abstract)


Applicant admits that using a method, such as one of the methods disclosed in U.S. 2016/0064972, the measurements can be used in a model for estimating force measurement that provides the Force Estimation shown in the block of Figure 5 (instant specification: [0087]). A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations (MPEP 2152.03)


Since Anna as secondary reference is determining risk of internal short-circuit due to gas generated inside the battery due to an electrical and chemical reaction to increase internal pressure of the battery, lead to a swelling or volume change of the battery, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stefanopoulou’s system with Anna for the benefit of utilizing bulk force measurements to improve the quality of state of charge estimates for lithium-ion cells (abstract)


Allowable Subject Matter
Claims 2, 11, 20, 24, 30, 52, 61, 70, 74 and 80 are allowable over the prior art of record
Relevant Prior Art
US20130323554 teaches a pressure-sensitive film sensor for a battery management system [0022] and the battery state detection means is also configured to compare the maximum swelling force and minimum swelling force (reference swelling force and second swelling force) [0013] and the swelling force is used to further determine the state of charge or state of health of the battery cell (abstract).
US20140042961 (see Fig. below)

    PNG
    media_image1.png
    566
    865
    media_image1.png
    Greyscale

US 2015/0188198 (see Figs. 6-12)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OLATUNJI A GODO/Primary Examiner, Art Unit 1722